Exhibit 10.15

January 4, 2008

Paul J. Mooney

 

 

 

  Re: 2008 Employment Agreement Terms & Conditions

Dear Paul:

Listed below are the terms of an employment agreement between Paul J. Mooney
(“Executive”) and Esmark Incorporated, a Delaware corporation (the “Company”).
Such terms have been approved by the Compensation Committee of the Board of
Directors of Esmark Incorporated and will need to be executed in a definitive
agreement. The terms set forth below include:

1) Executive agrees to remain employed through June 30, 2008.

2) Base Salary set at $340,000; subject to annual review and upward adjustment.

3) Signing Bonus of $200,000 to be paid within five (5) days of signing of a
definitive agreement.

4) All restricted stock unit awards granted as of the date of the agreement
shall continue to vest as scheduled, and to the extent not vested as of June 30,
2007 then those restricted stock units shall then vest; provided that Executive
is employed as of the date of vesting. One third of any restricted stock units
granted in 2008 shall vest on June 30, 2008.

5) Retention Bonus of $86,667 per month, payable at the end of each month
through June, 2008 provided that such bonus would not be payable in any month
and thereafter in the event that Executive is terminated for cause due to a
conviction of (or plea of guilty or no contest to) a felony; or Executive
voluntarily terminates his employment. In the event Executive is terminated by
the Company other than as described above, then the Company shall pay the
remaining monthly bonuses and vest the restricted stock units described in Item
No. 4 on the date of termination.

6) In the event that the Company takes an action that reduces or eliminates the
amount of any benefit to which Executive would be entitled under the SERP or the
management pension plan prior to June 30, 2008, then the Company shall pay
Executive a cash payment equal to the amount of such reduction.



--------------------------------------------------------------------------------

7) Executive remains entitled to participate in long-term incentives and bonus
plans of the Company, including restricted stock unit awards at comparable
levels as similarly situated employees.

8) The definitive agreement shall contain similar terms and conditions as
provided to other similarly situated executives of the Company, including change
of control provisions.

9) Executive understands and agrees that the payment of the Signing Bonus and
monthly Retention Bonuses are in lieu of any payments that would be given as a
result of the Executive’s termination.

 

 

Acknowledged and agreed, intending to be legally bound hereby:

 

/s/ Paul J. Mooney     /s/ J. Gregory Pilewicz Paul J. Mooney     J. Gregory
Pilewicz

January 4 , 2008

   

January 4 , 2008

 

 

 

1134 MARKET STREET, WHEELING, WV 26003